Citation Nr: 0701793	
Decision Date: 01/23/07    Archive Date: 01/31/07

DOCKET NO.  04-36 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.	Entitlement to a rating for service-connected nummular 
eczema, acne vulgaris and pseudofolliculitis barbae in excess 
of 0 percent prior to August 13, 2002,       and in excess of 
30 percent since then.

2.	Entitlement to a compensable rating for a cystic mass of 
the right forearm.

3.	Entitlement to a compensable rating for a scar, removal of 
sebaceous cyst from the left posterior thoracic area of the 
back.

4.	Entitlement to a compensable rating for hemorrhoids.

5.	Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for a 
disability resulting from exposure to ionizing radiation.

6.	Entitlement to service connection for leiomyosarcoma, 
including as due to exposure to ionizing radiation.

ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1974 to 
June 1995.

This case comes to the Board of Veterans' Appeals (Board) 
from a January 2002 rating decision in Roanoke, Virginia, 
which denied claims for compensable ratings for a 
dermatological condition (including nummular eczema, acne 
vulgaris and pseduofolliculitis barbae), hemorrhoids, a 
cystic mass of the right forearm,          and a scar from 
removal of a sebaceous cyst on the left posterior thoracic 
area of  the back.  Also denied was a claim for service 
connection for leiomyosarcoma,    due to exposure to ionizing 
radiation.  

Previously, in January 1996, the RO also denied the veteran's 
original claim for service connection for a disability 
resulting from exposure to radiation.  Since he did not 
attempt to appeal that determination within one-year of the 
February 1996 notification of the decision, it became final 
and binding on the merits.  For purposes of adjudication of 
the present claim for service connection for leiomyosarcoma, 
therefore, to the extent this disability is claimed as due to 
exposure to ionizing radiation, the veteran must first submit 
new and material evidence to reopen the January 1996 denial 
prior to consideration of this alleged theory of entitlement.   
See 38 C.F.R. § 3.156(a) (2001); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  

The Board must make this threshold preliminary determination 
of whether there is new and material evidence to reopen the 
claim because this affects the Board's  legal jurisdiction to 
adjudicate the underlying claim on a de novo basis.  Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In the event 
that the claim for a disability linked to radiation exposure 
is reopened, the more recently filed claim for service 
connection for leiomyosarcoma should then be considered 
according to the theory of entitlement of exposure to 
ionizing radiation.
In addition, while this appeal was pending, the RO in May 
2006 granted a higher  30 percent rating for his service-
connected dermatological condition, effective from August 13, 
2002.  Notwithstanding this increase to 30-percent, the 
veteran did not indicate he was satisfied with the decision 
rendered, nor did that determination award the highest 
schedular rating possible -- so it remains for consideration 
whether he can receive a still higher rating than those 
granted.  See AB. v. Brown,   6 Vet. App. 35, 39 (1993). 

The Board finds that the record provides a sufficient basis 
upon which to decide each of the veteran's claims for 
increased ratings for his already service-connected 
disabilities.  Additionally, the petition to reopen a claim 
for service connection for a disability due to radiation 
exposure is being granted.  Hence, the remaining claim for 
service connection for leiomyosarcoma must be evaluated on 
the merits based on the theory of radiation exposure.  And 
since further development is also required before deciding 
this claim, it is being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
the veteran if further action is required on his part 
concerning the claim.


FINDINGS OF FACT

1.	The veteran has been provided with comprehensive notice 
regarding the evidence needed to substantiate his claims for 
increased ratings for a dermatological condition, 
hemorrhoids, cystic mass of the right forearm, and a scar 
from removal of a sebaceous cyst, including an explanation of 
whose specific responsibility -- his or VA's, it was to 
obtain this supporting evidence and information.  Moreover, 
all relevant evidence necessary for a fair disposition of 
these matters has been obtained.

2.	For the time period prior to August 13, 2002, the 
veteran's nummular eczema, acne vulgaris and 
pseudofolliculitis barbae was manifested by exfoliation and 
itching involving an exposed surface or extensive area, as 
established on the     report of a December 2001 VA 
examination.


3.	Since August 13, 2002, the veteran's service-connected 
dermatological condition did not include symptomatology 
affecting at least 40 percent of the entire body or exposed 
areas, and it was treated entirely through use of topical 
medication.  He also did not experience eczematous symptoms 
with ulceration, extensive exfoliation or crusting, with 
accompanying systemic or nervous manifestations, or 
exceptional repugnance.  

4.	The veteran's cystic mass of the right forearm affects 
less than 5 percent of the entire body or exposed skin 
surface, and does not require specific treatment.     There 
is also no indication of the occurrence of exfoliation, 
exudation or itching     in relation to this condition.

5.	There is no identifiable limitation of function resulting 
from the veteran's      scar, due to removal of sebaceous 
cyst from the left posterior thoracic area of        the 
back.  The scar is superficial, and is not painful, unstable, 
or poorly nourished.

6.	The hemorrhoidal condition is characterized by frequent 
recurrences, although no thrombotic or irreducible 
hemorrhoids, or excessive redundant tissue.  There is no 
current evidence of persistent bleeding, and the veteran does 
not experience related anemia or malnutrition.

7.	Through a January 1996 rating decision, the RO denied a 
claim for service connection for a disability resulting from 
exposure to ionizing radiation.    Following notification of 
the decision later that month, he did not take action to 
initiate an appeal of it.  

8.	Additional evidence has been obtained that was not 
previously of record since the January 1996 denial, and is so 
significant that it must be considered in order to fairly 
decide the merits of this claim.





CONCLUSIONS OF LAW

1.	The criteria are met for a 10 percent rating, but no 
higher, for nummular eczema,   acne vulgaris and 
pseduofolliculitis barbae, prior to August 13, 2002.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321(b)(1), 4.1, 4.2, 4.3,    4.6, 4.7; 4.118, 
Diagnostic Code (DC) 7806 (in effect prior to August 30, 
2002).

2.	However, the criteria are not met for a rating higher than 
30 percent for nummular eczema, acne vulgaris and 
pseduofolliculitis barbae, since              August 13, 
2002.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.321(b)(1), 4.1, 4.2, 4.3, 4.6, 4.7; 4.118, DC 
7806 (in effect prior to and       as of August 30, 2002).

3.	The criteria are not met for a compensable rating for a 
cystic mass of the       right forearm.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 
4.1, 4.2, 4.3, 4.6, 4.7; 4.118, DCs 7801-7805, 7806, 7819        
(in effect prior to and as of August 30, 2002).

4.	The criteria are not met for a compensable rating for a 
scar, removal of sebaceous cyst from the left posterior 
thoracic area of the back.  38 U.S.C.A.         §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 
4.1, 4.2, 4.3, 4.6, 4.7; 4.118, DCs 7801-7805 (in effect 
prior to and as of August 30, 2002).

5.	The criteria are not met for a compensable rating for 
hemorrhoids.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.2, 4.3, 4.6, 4.7; 
4.114, DC 7336 (2006).

6.	The RO's January 1996 decision denying the claim for 
service connection for a disability resulting from exposure 
to radiation is final.  38 U.S.C.A. § 7105(c)  (West 2002); 
38 C.F.R. §§ 3.104, 20.201 (2006).




7.	Since then, additional evidence has been associated with 
the claims file that is new and material -- therefore, the 
claim for service connection for a condition    due to 
radiation exposure is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R.       § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
became effective on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2006).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II"). This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal  of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  As previously defined by the 
courts, those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.



Upon receipt of an application for "service connection" 
(including a claim for a higher rating for an already 
service-connected disability) therefore, VA is required to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  This includes notice that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.

Regarding the degree of disability element, Dingess/Hartman 
holds that a claimant must, at a minimum, be notified that 
should service connection be awarded, a schedular or 
extraschedular disability rating will be determined by 
applying relevant diagnostic codes in the rating schedule, 
found in Title 38, Code of Federal Regulations, to provide a 
disability rating from 0 percent to as much as 100 percent 
(depending on the disability involved) based on the nature of 
the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment.  Moreover, consistent with 
the statutory and regulatory history, that notice must 
provide examples of the types of medical and lay evidence 
that the claimant could submit (or ask VA to obtain) that are 
relevant to establishing a disability - e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing 
exceptional circumstances relating to the disability.

As to the effective date element, Dingess/Hartman holds that 
the claimant must be notified

that the effective date of an award of service 
connection and any assigned disability rating(s) 
will be determined based on when VA receives the 
claim, when the evidence that establishes the basis 
for a disability rating that reflects that level of 
disability was submitted, or on the day after the 
veteran's discharge from service if the claim that 
is the basis for which service connection is 
awarded is submitted within one year after 
discharge.  
Concerning the matter of timing, the Court states that the 
notice on the disability rating and effective date elements 
must be provided prior to an initial unfavorable decision by 
the agency of original jurisdiction (AOJ, i.e., RO).  
Such timely notice provides a meaningful opportunity for a 
claimant to act responsively and to participate effectively 
in the development of his or her claim.  When a content-
complying - but late, notice is provided, a question is 
raised as to whether the claimant was prejudiced by the late 
notice, and the answer to that question depends on the 
factual situation in a particular case.  See, too, Pelegrini 
II, 18 Vet. App. at 119-20 (where the Court also held, among 
other things, that VCAA notice, as required by 38 U.S.C. § 
5103(a), to the extent possible, must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits).

While the decision in Dingess/Hartman talks about "service 
connection" and involves downstream initial rating and 
effective date claims, the impact of this decision is not 
limited to Fenderson v. West, 12 Vet. App. 119 (1999) - type 
situations involving the assignment of staged initial 
disability ratings.  Because the Court's decision is premised 
on the five elements of a service connection claim, it is the 
consensus opinion within the Department that the analysis 
employed can be analogously applied to any matter that 
involves any one of the five elements of a 
"service connection" claim.  For example, the notice for an 
increased rating claim needs to include a discussion of the 
effective date element, and the notice for a reopening claim 
needs to discuss both the rating and effective date elements, 
etc.  Similarly, even for claims that "fall beyond" 
the five basic elements of a service connection claim, such 
as special monthly compensation, pension, etc., the effective 
date to be assigned if the claim is granted is a matter that 
needs to be addressed in the VCAA notice.

In the instant appeal, the veteran has been provided with 
content-specific notice as to his claims for increase for his 
service-connected disabilities, in accordance with the 
foregoing criteria for comprehensive VCAA notice.  Based upon 
the several VCAA letters that have been issued to him, and 
the July 2002 statement of the case (SOC) and subsequent 
supplemental SOCs (SSOCs), the requirements set forth in the 
Pelegrini II decision for satisfactory notice have 
effectively been met.  
It also briefly warrants discussion that as for the veteran's 
petition to reopen a claim for disability linked to radiation 
exposure, because the Board is reopening his claim and 
remanding it on the merits, there is no need to evaluate 
whether there has been compliance with the VCAA's duty to 
notify and assist -- instead, this determination will be 
deferred pending completion of the further development of the 
comprehensive issue of service connection for leiomyosarcoma 
(including as due to radiation exposure) on remand.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  So the proceeding 
discussion of the significance of the provisions of        
the VCAA to the evidentiary development of this case will 
solely pertain to the veteran's increased rating claims.

During the course of the adjudication of the veteran's claims 
for increased ratings, the RO has appropriately informed him 
as to the additional evidence required to substantiate his 
appeal.  Of particular note, the most recently issued and 
also      most comprehensive VCAA notice letter sent to him 
in October 2004, explained that as a general matter, to 
establish entitlement to an increased evaluation for a 
service-connected disability, it was required that the 
evidence show that his condition had become worse.  The July 
2004 SSOC also included citation and explanation to the 
provisions under the rating schedule for evaluating each of 
his service-connected dermatological condition, scars and 
hemorrhoidal condition,   and set forth citation to both the 
former and revised versions of 38 C.F.R. § 4.118 (in effect 
prior to and since August 30, 2002).  So the first element of 
the    Pelegrini II analysis was satisfied.

With respect to the second and third essential elements of 
VCAA notice, the RO has also informed the veteran as to the 
mutual obligation that existed between VA and the veteran 
himself to obtain further relevant evidence, and informed him 
that VA would undertake reasonable efforts to assist in 
obtaining any additional remaining medical records, 
employment records, or other Federal records.  Quartuccio  
v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).  The October 2004 
correspondence contained additional information in this 
regard as to the type of evidence the veteran could provide 
that would be most helpful to support his claims, including 
physicians' statements, the results of examinations, 
laboratory tests or x-rays, and lay statements from other 
individuals as to their observations of the severity of his 
disability.  Enclosed with the letter was a copy of VA Form 
21-4142 (Authorization and Consent to Release of Information) 
upon which he could identify any additional sources of 
private treatment records which had not yet been obtained.

In addition, the RO's October 2004 correspondence included 
language which requested that if there was any other evidence 
or information that the veteran believed would support his 
claims, to inform that agency, and also that he submit any 
additional evidence in his possession pertaining to his 
claims.  Accordingly,  the fourth and final element of VCAA 
notice as set forth in the Pelegrini II decision was 
satisfied as well.

The veteran has also received notification of the type of 
evidence necessary to establish a disability rating or 
effective date for the claimed disability under 
consideration, through correspondence from the RO dated in 
March 2006 informing him of the recent holding in the 
Dingess/Hartman decision.  He has therefore received detailed 
notice concerning both the disability rating and effective 
date elements of his claims.

Having considered thus far the extent to which the RO has 
afforded to the veteran     content-specific notice, there is 
also the relevant concern that the relevant notice 
information have been provided in a timely manner.  In 
Pelegrini II, the Court defined timely notice as consisting 
of a sequence of events in which the initial notice precedes 
the initial adjudication of the claim under review.  Here, 
the RO's issuance of the March 2001 and November 2001 notice 
letters preceded the  January 2002 rating decision on appeal, 
that represented the initial adjudication of his claims for 
increased ratings.  However, the July 2004 VCAA notice 
obviously was provided to him after the January 2002 
decision.  This was not in accordance with the above 
definition as to what constitutes timely notice.  Pelegrini 
II,    18 Vet. App. at 119-20.  See also 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1).  



This notwithstanding, the RO has taken sufficient measures 
such that any defect    in the timing of the notice provided 
to the veteran, has not had a resulting detrimental impact 
upon the adjudication of his claims.  Since the issuance of 
the most recent July 2004 notice correspondence, the veteran 
had ample opportunity to respond with additional evidence and 
information prior to the May 2006 SSOC continuing the denial 
of his claims, and November 7, 2006 certification of this 
case to the Board.  During this time period, the veteran 
underwent a May 2005 VA medical examination that yielded 
significant new clinical information of assistance in 
evaluating the current severity of his disabilities, 
including any increase in severity, or otherwise continuance 
of previous status.  The veteran has not identified any 
additional remaining relevant evidence which has not yet been 
obtained.        For these reasons, the Board finds that 
regardless of the timing of the subsequent VCAA notice 
letter, the veteran has been afforded "a meaningful 
opportunity to participate effectively in the processing of 
his claim by VA."  See Mayfield v. Nicholson, 19 Vet. App. 
103, 128 (2005), reversed and remanded, 444 F.3d 1328 (Fed. 
Cir. 2006), affirmed, No. 02-1077 (Vet. App. December 21, 
2006). 

Moreover, the RO has taken appropriate action to comply with 
the duty to assist   the veteran with the development of his 
claims.  The RO has obtained copies of the veteran's 
treatment records from several private facilities from the 
mid-1990s       up until the present, and has also arranged 
for him to undergo numerous VA examinations in connection 
with the claims on appeal.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  To support his claims, he has provided copies 
of his    post-service treatment at military medical 
facilities from 1995 through 1999,       and several personal 
statements.  He has not at any point requested the 
opportunity to testify at a hearing in support of his claims.  
38 C.F.R. § 20.700(a).

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claims.
Petition to Reopen

Service connection may be granted for current disability 
resulting from a disease or an injury incurred or aggravated 
during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

There is also a specific regulatory scheme under VA law for 
adjudicating claims based on ionizing radiation exposure.  
First, there are certain diseases that are presumed to have 
been the result of in-service radiation exposure.  See 38 
U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Second, under 38 
C.F.R. § 3.311 there is a list of "radiogenic diseases" 
that will be service-connected provided that certain criteria 
specified in that regulation are met.  Third, even if the 
claimed condition is not listed in 38 C.F.R. § 3.309 or a 
radiogenic disease under § 3.311, the veteran may also 
establish direct service connection by providing medical 
evidence of direct actual causation.  See Combee v. Brown, 34 
F.3d 1039, 1043-44 (Fed. Cir. 1994).

Through its previous January 1996 decision, the RO denied the 
veteran's original claim for service connection for a 
disability resulting from exposure to ionizing radiation.  
This determination followed the receipt of his August 1995 
correspondence alleging that he had substantial exposure to 
radiation during his military occupational duties as an air 
traffic controller, although he did not then identify an 
actual medical condition believed to have had an origin due 
to the purported radiation exposure.  In adjudicating his 
claim, the RO found that there was no evidence of a specific 
disability with a potential link to radiation exposure, nor 
had he identified such a condition.  So the claim was denied 
upon that basis. 

The veteran was informed of the above rating decision through 
correspondence  sent to him one-month later.  So the January 
1996 rating decision became final and binding on him based on 
the evidence then of record.  See U.S.C.A. § 7105      (West 
2002); 38 C.F.R. §§ 3.104(a), 20.200, 20.204, 20.1103 (2006).  
This, in turn, means there must be new and material evidence 
since that decision to reopen this claim and warrant further 
consideration of it on a de novo basis.  38 U.S.C.A.          
§ 5108 (West 2002), 38 C.F.R. § 3.156 (2006); see also 
Hodge v. West,               155 F.3d 1356 (Fed. Cir. 1998).
The Board must determine whether new and material evidence 
has been received since the RO's January 1996 decision, 
before proceeding further, because this preliminary 
determination affects the Board's legal jurisdiction to 
reach the underlying claim to adjudicate it de novo.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The amendments to 38 C.F.R. § 3.156 (2006), in particular, 
resulting from the VCAA, only apply to applications to reopen 
that were received on or after August 29, 2001.  Here, the 
veteran's correspondence in which he requested entitlement to 
service connection for leiomyosarcoma, which implicates the 
previous denial for a nonspecified disability due to 
radiation exposure, and constitutes a petition to reopen the 
same, was received on November 21, 2000 --prior to the above-
referenced cutoff date.  So the previous version of 38 C.F.R. 
§3.156(a) (2001) applies to his current appeal.

According to the former version of 38 C.F.R. § 3.156(a), new 
and material evidence meant evidence not previously 
submitted that bore directly and substantially upon the 
specific matter under consideration, which was neither 
cumulative or redundant, and which by itself or in 
connection with evidence previously assembled was so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2001); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
In the Hodge decision, the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince VA to grant 
a claim.

Materiality contemplates evidence that "tend[s] to prove 
the merits of the claim as to each essential element that 
was a specified basis for that last final disallowance of 
the claim."  Evans v. Brown, 9 Vet. App. 273, 284 (1996).  
The Court in Evans held that the evidence to be considered 
is that added to the record since the last final denial on 
any basis.  When determining whether evidence is new and 
material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  In Kutscherousky v. West, 12 Vet. App. 369 (1999), 
the Court held that the prior holding in Justus that the 
credibility of the evidence is to be presumed was not 
altered by the Federal Circuit's decision in Hodge.

Since the RO's January 1996 denial of the veteran's claim for 
a disability associated with exposure to radiation, the 
additional items of evidence added to the claims file include 
the reports of December 2001 and May 2005 VA examinations;              
post-service medical records from military facilities dated 
from May 1995 to  March 1999; private treatment records from 
the Regional Medical Center from August 2000, the Riverside 
Regional Medical Center from August 1999 to      March 2000, 
and the Oyster Point Surgical Association from April to July 
2000; and various personal statements from the veteran. 

On review of this newly submitted evidence, the veteran's 
private hospitalization records from mid-2000 onward reflect 
that he underwent continued evaluation and treatment for a 
large low-grade leiomyosarcoma of the inferior vena cava, and 
had this leiomyosarcoma surgically resected during an April 
2000 procedure at the Oyster Point clinic.  He underwent 
radiation therapy post-operatively from June to August 2000.  
The veteran's history of treatment for leiomyosarcoma and the 
absence of any documented recurrence of the condition is also 
noted in the report of his December 2001 VA examination.  In 
his November 2000 correspondence,       the veteran has since 
claimed that this condition has developed as due to previous 
exposure to radiation.  It warrants mentioning also that the 
procedures in effect under 38 C.F.R. § 3.111 for claims based 
on radiation exposure, list any type of cancer as a 
"radiogenic disease" for which the specified development 
procedures apply -- and would necessarily include 
consideration of the veteran's leiomyosarcoma condition.  See 
38 C.F.R. § 3.111(b)(2) (2006).

Given that this evidence establishes the existence of a 
condition with the potential likelihood of a relationship to 
alleged exposure to ionizing radiation, which was not of 
record during the January 1996 decision, and in advance of 
further attempts to confirm whether the underlying radiation 
exposure is itself demonstrated, it is also material to the 
veteran's claim.  

Accordingly, new and material evidence has been received that 
warrants reopening the claim for service connection for a 
disability resulting from exposure to radiation.  See, e.g., 
Hickson v. West, 11 Vet. App. 374, 378 (1998).  In 
adjudicating the underlying claim on the merits, as 
previously mentioned, the Board will consider it as part and 
parcel of the original claim on appeal for service connection 
for leiomyosarcoma, as due to exposure to radiation.  And the 
adjudication of the claim for leiomyosarcoma, in and of 
itself, will be deferred pending completion of the further 
development directed in the remand below.  

Increased Ratings

A.	Governing Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings that is based as far as practical on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2006).  Not all cases will 
show all of the findings for a specific rating, especially in 
the more fully described grades of disabilities, but the 
higher of two evaluations will be assigned if the disability 
more closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. §§ 4.7, 
4.21 (2006).  In assessing the degree of disability of a 
service-connected condition, the disorder and reports of 
rating examinations are to be viewed in relation to the whole 
history.  38 C.F.R. §§ 4.1, 4.2 (2006).  See, too, Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  Consideration of 
factors that are wholly outside the rating criteria provided 
by regulation is error.  Massey v. Brown, 7 Vet. App. 204, 
208 (1994) (citing Pernorio v. Derwinski, 2 Vet. App. 625, 
628 (1992)).

Where, as here, entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  




In this particular case, the veteran's service-connected 
dermatological condition (including nummular eczema, acne 
vulgaris and pseduofolliculitis barbae),       cystic mass of 
the right forearm, and scar from removal of a sebaceous cyst 
on     the left posterior thoracic area of the back, each 
have been evaluated under the provisions of the VA rating 
schedule set fort at 38 C.F.R. § 4.118, for dermatological 
disorders.  

At the time of the January 2002 rating decision, the 
veteran's skin condition was evaluated as noncompensable 
(i.e., 0 percent) under 38 C.F.R. § 4.118, DC 7806  for 
eczema -- which was later increased to 30 percent through a 
May 2006          RO decision.  The service-connected cystic 
mass of the right forearm was evaluated as noncompensable 
under DC 7819, for a benign skin neoplasm, rated on the basis 
of eczematous type symptoms.  And the scar from removal of a 
sebaceous cyst was rated as noncompensable under DC 7805, for 
a scar with limitation of function.  

In addition, his service-connected hemorrhoidal condition was 
evaluated as noncompensable under 38 C.F.R. § 4.114, DC 7336, 
for hemorrhoids,           internal or external.    

The veteran filed his claim for an increased rating for the 
above-referenced conditions in November 2000. 

Effective August 30, 2002, during the pendency of the 
appeal, VA revised the schedular rating criteria for the 
evaluation of skin disorders, to include for dermatitis and 
scars.  See 67 Fed. Reg. 49,596 (2002) (codified at                          
38 C.F.R. § 4.118).    

When a law or regulation is enacted or a new regulation is 
issued while a claim        is pending, VA must first 
determine whether the statute or regulation identifies 
the types of claims to which it applies.  Where that statute 
or regulation is silent, VA must determine whether applying 
the new provision to claims that were pending when it took 
effect would produce genuinely retroactive effects.  If so, 
VA ordinarily should not apply the new provision to the 
claim.  If there are no resulting retroactive effects, VA 
ordinarily must apply the new provision -- however, at no 
point prior to the effective date of that provision.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003).  See, too, 38 U.S.C.A. 
§ 5110(g); 38 C.F.R. § 3.114; VAOPGCPREC 3-2000 (Apr. 10, 
2000).  However, the     former criteria, if more favorable, 
may be applied prospectively without any such limitations as 
to the effective date of its issuance.  

Under the version of DC 7806 in effect prior to August 30, 
2002, a noncompensable rating was assigned for eczema where 
there was slight, if any, exfoliation, exudation or itching, 
if on a nonexposed surface or small area.  For a 10 percent 
rating to be assigned, the evidence needed to show eczema 
with exfoliation, exudation or itching, involving an exposed 
surface or extensive area.   If the exudation or itching was 
constant and there were extensive lesions or marked 
disfigurement, a 30 percent disability rating was assigned.  
To warrant a 50 percent rating, ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestation or exceptional repugnance needed to be shown.  
38 C.F.R. § 4.118, DC 7806 (2002).

Under the revised version of DC 7806 (in effect as of August 
30, 2002) pertaining to dermatitis or eczema, where less 
than 5 percent of the entire body or exposed body areas are 
affected, and no more than topical therapy is required 
during the past 12-month period, a 0 percent (i.e., 
noncompensable) rating is assigned.            In order for 
a 10 percent rating to be assigned, the evidence must show 
that at least 5 percent, but less than 20 percent, of the 
entire body or the exposed areas are affected, or it must 
show that intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs are 
required for a total duration of less than    six weeks 
during the past 12-month period.  Where 20 to 40 percent of 
the entire body or exposed areas are affected, or systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs are required for a total duration of six weeks or 
more, but not constantly, during the past 12-month period, a 
30 percent rating        is assigned.  Where more than 40 
percent of the entire body or exposed areas are affected or 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs are 
required during the past 12-month period,        a 60 
percent rating is warranted.  38 C.F.R. § 4.118, DC 7806 
(2006).

A note to the revised rating criteria provides that 
dermatitis or eczema may also be rated as disfigurement of 
the head, face, or neck, (DC 7800) or scars (DCs 7801-7805) 
depending upon the predominant disability.  Id.  

With regard to the evaluation of the veteran's service-
connected conditions that involve dermatological signs and 
manifestations, to the extent these may also be rated on the 
basis of scars, the pertinent rating criteria both before and 
after the August 2002 regulatory revision are set forth 
below. 

Prior to August 30, 2002, 38 C.F.R. § 4.118, DC 7803 provided 
for a 10 percent rating for scars that were superficial, 
poorly nourished, with repeated ulcerations. Diagnostic Code 
7804 provided for a 10 percent rating for scars that were 
superficial, tender, and painful on objective demonstration.  
DC 7805 provided that other scars (not falling within the 
criteria of DC 7800 through 7804) were to be rated on the 
basis of limitation of function of the part affected.

Under the rating criteria effective August 30, 2002, a scar 
that is superficial and unstable warrants the assignment of a 
maximum 10 percent rating.  38 C.F.R.          § 4.118, DC 
7803 (effective August 30, 2002).  Note 1 to DC 7803 provides 
that an unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar.  Note 2 to 
DC 7803 provides that a superficial scar is one not 
associated with underlying soft tissue damage.

A scar that is superficial and painful on examination 
warrants the assignment of a 10 percent rating.  38 C.F.R. § 
4.118, DC 7804 (effective August 30, 2002).      Note 1 to DC 
7804 provides that a superficial scar is one not associated 
with underlying soft tissue damage.

38 C.F.R. § 4.118, DC 7805 provides that other scars (not 
covered in DC 7800 through 7804) are to be rated on the basis 
of limitation of function of the affected part.


Additionally, under the rating criteria effective August 30, 
2002, scars other than on the head, face, or neck, that are 
deep or that cause limited motion, and cover an area of at 
least 6 square inches (39 square cm.) warrant a compensable 
evaluation; also, under the revised version of Diagnostic 
Code 7802, scars other than on the head, face, or neck, that 
are superficial and do not cause limited motion, and cover an 
area of at least 144 square inches (929 square cm.) warrant a 
compensable evaluation.  

As mentioned, application of DC 7806 in this case for rating 
purposes includes consideration of the veteran's service-
connected dermatological condition (consisting of nummular 
eczema, and other conditions).  His scar due to a sebaceous 
cyst removal has been evaluated under DC 7805.  Additionally,          
with regard to his service-connected cystic mass of the right 
forearm, both the foregoing rating criteria based upon 
eczema/dermatitis and scars applies.            This 
particular condition is itself rated under DC 7819, and under 
the                   pre-August 30, 2002 version of the 
diagnostic code, benign skin growths are to be rated as 
scars, disfigurement, etc., or as eczema.  Likewise, the 
revised version of DC 7819 provides that benign skin 
neoplasms are to be evaluated as disfigurement of the head, 
face or neck, scars, or impairment of function.  See 38 
C.F.R. § 4.118, DC 7819 (as in effect since August 30, 2002).          

Furthermore, with respect to the evaluation of his 
hemorrhoidal condition,           DC 7336 provides that 
hemorrhoids, whether external or internal, which are mild to 
moderate in severity are evaluated as noncompensable.  When 
large or thrombotic, irreducible, with excessive redundant 
tissue, evidencing frequent recurrences,          a 10 
percent rating is assigned.  A 20 percent rating requires 
persistent bleeding with secondary anemia or fissures.  38 
C.F.R. § 4.114, DC 7336 (2006).

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3.  See also 
Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001) ("the 
VCAA simply restated what existed in section 5107 regarding 
the benefit-of-the-doubt doctrine").

B.	Analysis

1.	Dermatological Condition prior to August 13, 2002

For the purpose of evaluating the veteran's skin condition, 
including nummular eczema, acne vulgaris and 
pseudofolliculitis barbae, for the period prior to     August 
13, 2002, the former version of the rating criteria for 
dermatological disorders will apply.  The RO has evaluated 
this service-connected condition as noncompensable under DC 
7806.  According to that criteria, in order to warrant the 
next higher rating of 10 percent, the evidence would need to 
establish eczema with exfoliation, exudation or itching, 
involving an exposed surface or extensive area. See 38 C.F.R. 
§ 4.114, DC 7806 (as in effect prior to August 30, 2002).  
(It should be noted that the RO's May 2006 decision assigned 
a higher 30 percent as of the purported date of the August 
2002 change in regulation, albeit while listing the incorrect 
effective date of the new criteria).  Based upon this 
criteria, the Board finds that a higher 10 percent rating is 
warranted during the time period in question.  

The report of the veteran's December 2001 VA general medical 
examination, provides relevant findings with regard to, 
amongst other service-connected conditions, the veteran's 
identified complaints and symptoms as to one or more 
dermatological disorders.  The diagnosis at that time was 
that of eczema, left medial lower thigh, and tinea cruris.  
The veteran then reported that he was able to resolve his 
eczema through the application of steroid creams, although he 
had to repeatedly use them.  He also had a rash of tinea 
cruris for which he was given anti-fungal cream, and this 
tended to be recurrent.  The skin rashes which he experienced     
were associated with itching, and the veteran felt that it 
was possible that these rashes might be related to the 
internal leiomyosarcoma which had been removed    in April 
2000. 

These findings clearly establish that the veteran experienced 
eczema with itching affecting the exposed surface areas, and 
thus provide the basis for the assignment   of a higher 10 
percent disability rating.  


Following consideration of the evidence that warrants an 
increased rating, it briefly warrants mention that his 
eczematous symptoms while shown to be recurrent,    have not 
been conclusively shown to manifest through constant itching 
or extensive lesions that would correspond to a 30 percent 
rating.  Also, notwithstanding the documented signs and 
symptoms of nummular eczema that support the increase to 10-
percent, the record at this point in the development of his 
claim does not show corresponding symptoms for his other 
service-connected dermatological conditions that would 
warrant any higher overall level of disability compensation 
if these were evaluated as distinct from nummular eczema.    

So a 10 percent rating should be granted for the service-
connected dermatological condition, prior to August 13, 2002.

2.	 Dermatological Condition since August 13, 2002

As indicated, the RO has increased the disability rating for 
a dermatological condition to 30 percent, effective August 
13, 2002.  The evidentiary foundation upon which this 
increased rating was awarded, was the documented evidence on 
examination in February 2005 that the veteran had dermatitis 
or eczema involving  at least 20 to 40 percent of the entire 
body, or 20 to 40 percent of the exposed areas affected -- 
which under the revised version of DC 7806, corresponds to 
the assignment of a 30 percent rating.  See 38 C.F.R. § 
4.118, DC 7806 (as in effect since August 30, 2002).   

The applicable criteria under the revised DC 7806 for the 
maximum assignable schedular rating of 60 percent, consists 
of either evidence which establishes that    40 percent of 
the entire body or exposed areas are affected, or constant or           
near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs are required during the past 
12-month period, a 60 percent rating is warranted.  Moreover, 
the former version of DC 7806 may still be applied, if 
resulting in a more favorable determination.  See VAOPGCPREC 
7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (Apr. 10, 2000).  


In reviewing the evidence during the timeframe at issue, the 
key source of     relevant information for rating purposes is 
again that of a VA examination report.             The 
veteran's May 2005 examination revealed that he had used 
topical medication within the past 12-months for his nummular 
eczema and acne vulgaris conditions, although no form of 
systemic therapy.  He had not received any specific kind of 
treatment for pseudofolliculitis barbae over the preceding 
12-months.  The examiner further indicated on objective 
evaluation, that the veteran had skin lesions with coverage 
of approximately 20 percent of the exposed skin surface area.  
It was estimated that skin lesion coverage relative to the 
whole body was 5 percent.       Thus, under the current 
version of the rating criteria, the 30 percent rating 
continues to represent the appropriate disability evaluation 
overall of his service-connected dermatological conditions.  
There is also no specific indication of scars associated with 
these conditions, an alternative basis for a disability 
rating for eczema that is available at DCs 7801-7805.

Also, the former rating criteria at DC 7806 likewise do not 
provide for an increased rating.  That version of DC 7806 
prescribed the assignment of a 50 percent rating where there 
was eczema with ulceration or extensive exfoliation or 
crusting,        and with systemic or nervous manifestation 
or exceptional repugnance.  In the report of the May 2005 
examination, it was indicated that the veteran's nummular 
eczema was characterized by itching and exfoliation which he 
described as constant. There was no functional impairment 
resulting from the condition, and it did not result in any 
time lost from work.  His acne vulgaris was observed to have 
been manifested by some exudation that occurred constantly, 
although again with no identified functional impairment or 
time lost from work.  The veteran's pseudofolliculitis barbae 
was described as occurring on average once every other day.  
The ability to perform daily functions during flare-ups was 
not compromised.  There was no apparent functional 
impairment, or time lost from work.                  The 
examination provider further stated that the lesions that 
were present           upon the skin surface overall were not 
associated with systemic disease, and        also did not 
manifest in connection with a nervous condition.  These 
findings       that pertain to the present conditions 
associated with the service-connected dermatological disorder 
also remain consistent with the currently assigned             
30 percent rating.    
Accordingly, the criteria are not met for a rating in excess 
of 30 percent for nummular eczema, acne vulgaris and 
pseudofolliculitis barbae, since              August 13, 
2002.

3.	Cystic Mass of the Right Forearm

The veteran's service-connected cystic mass of the right 
forearm is evaluated under 38 C.F.R. § 4.118, DC 7819, for a 
benign skin growth, which under both the former and revised 
version of that diagnostic code, permit the evaluation of 
that disorder based upon either eczema/dermatitis, or an 
associated scar, as appropriate.  In this instance, the 
condition should be evaluated essentially as analogous to 
eczema,       in contrast to the additional claim on appeal 
for existing scar residuals following removal of a previous 
cyst.    

Pertinent to the evaluation of this condition under former 
rating criteria, in effect prior to August 30, 2002, on the 
December 2001 examination it was noted that the veteran had a 
cyst in the location of the right medial elbow, which the 
veteran stated did not cause any problems.  He further 
indicated that a biopsy in 1991 had been negative.  The 
veteran stated it was possible that the cyst had been 
increasing in size, although he denied any pain or 
discomfort.  He had not had surgery for the lipomatous mass, 
and was on no treatment for it.  The extent of the 
symptomatology then shown was most consistent with a 
noncompensable rating under the former  DC 7806, for eczema 
where there was slight, if any, exfoliation, exudation or 
itching, on a small area.

On re-examination in May 2005, the veteran continued to have 
no apparent symptoms due to the cyst on the right forearm.  
He was not receiving treatment for the condition.  The cyst 
was approximately 1-cm by 2-cm.  There was no tenderness, or 
adherence to the underlying skin structure.  The effect upon 
ability   to function was none.  Based on the extent of the 
area affected by the cyst, and absence of requisite 
treatment, this condition does not warrant a compensable 
evaluation under the revised DC 7806.  And a compensable 
rating under the former criteria also is not warranted.  
Thus, a noncompensable evaluation remains the correct 
disability rating for this condition.
4.	Scar due to Removal of Sebaceous Cyst

At present, a noncompensable rating is in effect for the 
veteran's service-connected scar due to the removal of a 
sebaceous cyst from the left posterior thoracic area of the 
back, in accordance with DC 7805, for a scar with 
accompanying limitation of function.  Under the applicable 
criteria for evaluating scars under the former and revised 
criteria, this continues to represent the most objectively 
supported evaluation. 

Applying DC 7805 itself, which did not substantively change 
following the    August 30, 2002 regulatory revision, the 
veteran has not been shown to have            a compensable 
level of limitation of functioning due to the scar.  On the     
December 2001 VA examination, there were no residual problems 
related to         the scar.  He had occasional pain in the 
right shoulder with stiffness, but this        was not 
related to the scar.  The scar was considered to be benign 
and not cancerous.         The subsequent examination in May 
2005 revealed that he did not have any functional impairment 
resulting from the scar, nor did it require him to take any 
time off from work.  There were no current symptoms directly 
attributable to        the scar.

As for the criteria which specifically applied prior to 
August 30, 2002, and which remains in effect if more 
favorable to the veteran's claim, the evidence does not 
provide for assignment of a compensable 10 percent rating 
under DC 7803 for a superficial but poorly nourished scar, or 
under DC 7804 for a superficial but painful scar.  Likewise, 
a compensable rating is not warranted based upon the revised 
versions of DC 7803, for a superficial unstable scar, or DC 
7804, for a superficial and painful scar.  A compensable 
rating also would not apply under either DC 7801, for a deep 
scar causing limited motion, or DC 7802, for a superficial 
scar, since the service-connected scar following cyst removal 
does not meet the minimum surface area requirements for a 10 
percent rating under either of those diagnostic codes.




5.	Hemorrhoids

The medical evidence which has been obtained relevant to the 
veteran's        service-connected hemorrhoidal condition 
does not warrant the assignment of a compensable evaluation.  
The previous evaluation of record of his hemorrhoids status 
post-sigmoid proctoscopy, includes a July 2000 report from a 
private clinic indicating that veteran had previous 
intermittent rectal bleeding, which had resolved.  He denied 
abdominal pain, and there was no melena, or history of nausea 
or vomiting.  A VA examination in December 2001, showed that 
the veteran had some bleeding and mild hemorrhoidal symptoms, 
which occurred every three to four months.  He stated that he 
was able to treat this condition through use of    over-the-
counter medication.  He did not have fecal incontinence.  The 
veteran denied having thrombosed hemorrhoids, and stated that 
he had not undergone any surgery other than banding for his 
symptoms.   

Subsequently, the May 2005 examination resulted in the 
finding that he had hemorrhoids that were constantly present, 
although with no resulting functional impairment.  There were 
internal hemorrhoids present at above the pectineal line 
which were reducible.  There was no evidence of bleeding.  
Thrombosis was absent. While there was evidence of frequent 
recurrence, this was without excessive redundant tissue.  The 
veteran's hemorrhoidal condition did not cause him 
significant anemia, or malnutrition.

In order to substantiate a higher disability rating for 
hemorrhoids of 10 percent under 38 C.F.R. § 4.114, DC 7336, 
the evidence would need to indicate the presence of 
hemorrhoids, large or thrombotic, irreducible, with excessive 
redundant tissue, and evidencing frequent recurrences.  
Additionally, the highest assignable evaluation of 20 percent 
would necessitate evidence of persistent bleeding with 
secondary anemia or fissures.

Since the condition under evaluation involves hemorrhoids 
that were not thrombotic, irreducible, or manifested by 
excessive redundant tissue, even though involving frequent 
recurrences, there is no basis for assignment of a 10 percent 
rating.  In the absence of evidence of persistent bleeding, 
and/or anemia or fissures, a 20 percent rating also is not 
warranted.  The evidence further establishes that the veteran 
has not been shown to have experienced fecal incontinence 
related to his hemorroidal condition, and thus DC 7332, for 
impairment of sphincter control,  does not provide an 
alternative basis upon which to evaluate his service-
connected disorder. 

C.	Conclusion

The potential application of the various other provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered, including 38 C.F.R. § 3.321(b)(1), which provides 
procedures for assignment of an extraschedular evaluation.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  But the 
veteran has not shown that his service-connected 
dermatological condition, cystic mass of the   right forearm, 
scar from removal of a sebaceous cyst of the back, or 
hemorrhoids have caused him marked interference with 
employment, meaning above and beyond that contemplated by his 
current schedular rating.  These conditions likewise     have 
not necessitated that the veteran undergo frequent periods of 
hospitalization,  or otherwise rendered impracticable the 
application of the regular schedular standards.  In the 
absence of the evidence of such factors, the Board is not 
required to remand this case to the RO for the procedural 
actions outlined in 38 C.F.R.          § 3.321(b)(2).  
See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996);         
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For these reasons and bases, the Board is granting a higher 
10 percent rating          for nummular eczema, acne vulgaris 
and pseudofolliculitis barbae, prior to     August 13, 2002, 
but is denying the remaining claim for a rating greater than         
30 percent since then.  Also, the claims for increased 
ratings for a cystic mass of the right forearm, scar from 
removal of a sebaceous cyst, and hemorrhoids are being 
denied.  With regard to those claims for which the 
preponderance of the evidence disfavors an increase in 
service-connected compensation, the benefit-of-the-doubt 
doctrine does not apply.  38 C.F.R. § 4.3; see also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

The petition to reopen the claim for service connection for a 
disability resulting from exposure to ionizing radiation is 
granted, subject to the Board's further development of the 
evidence concerning the claim for service connection for 
leiomyosarcoma due to radiation exposure, in the remand that 
follows.

A 10 percent rating for nummular eczema, acne vulgaris and 
pseudofolliculitis barbae is granted, for the time period 
prior to August 13, 2002, subject to the       law and 
regulations governing the payment of compensation benefits.

The claim for a higher rating than 30 percent for this 
condition since               August 13, 2002, is denied.

The claim for a compensable rating for a cystic mass of the 
right forearm is denied.

The claim for a compensable rating for a scar, removal of 
sebaceous cyst from the left posterior thoracic area of the 
back, is denied. 

The claim for a compensable rating for hemorrhoids is denied.  














REMAND

Following the Board's reopening of the veteran's previously 
denied claim for service connection for a disability 
resulting from exposure to ionizing radiation, comprehensive 
consideration is warranted as to his claim for service 
connection for leiomyosarcoma to include on the basis of 
radiation exposure -- which is also the theory upon which he 
alleges that the claimed disability is associated with his 
military service.  He states that in his military 
occupational specialty (MOS) as an air traffic controller 
with the Air Force for a period of approximately 20 years,      
he was stationed in close proximity to electronic equipment 
emitting low degrees of radiation, which cumulatively had a 
substantial detrimental effect upon his health.    According 
to the veteran, he considered this radiation exposure to have 
been the cause of the onset of leiomyosarcoma, which was 
first diagnosed in March 2000, and later removed through an 
April 2000 resection procedure, and subsequent radiation 
treatments over the next few months.  His claim would also 
encompass any identifiable residuals of that disease 
subsequent to the 2000 resection.

Initially, the condition claimed of leiomyosarcoma is one of 
the "radiogenic diseases" set forth under 38 C.F.R. § 
3.311, which includes consideration of      "any other 
cancer" than those conditions expressed listed under the 
regulation.    See 38 C.F.R. § 3.311(b)(2)(xxiv).  In 
addition, the medical evidence sufficiently establishes that 
his leiomyosarcoma became manifest within the timeframe of          
5 years or more after radiation exposure, also a preliminary 
condition for the application of section 3.311.  See 38 
C.F.R. § 3.311(b)(5)(iv).  The diagnosed leiomyosarcoma had 
an onset in early-2000, just slightly less than 5 years from 
his military retirement and separation from service -- and by 
implication then more than 5 years after what he alleges was 
a extensive history of radiation exposure during service.  So 
the provisions of section 3.311 apply to the development of     
his claim.




Under the procedures described in section 3.311, as a 
preliminary measure in conducting this required development, 
VA should attempt to obtain available records concerning the 
extent of in-service exposure to radiation.  See 38 C.F.R.      
§ 3.311(a)(2)(iii).  Upon receipt of all pertinent 
information in this regard, the present claim will warrant 
referral to the VA Under Secretary for Health to obtain   a 
dose estimate as to the veteran's exposure to ionizing 
radiation, and then to determine whether radiation exposure 
is the underlying medical cause of the leiomyosarcoma.  See 
38 C.F.R. § 3.311(a)(2)(i), (c).             

To this effect, the RO previously contacted the National 
Personnel Records Center (NPRC) for any relevant information 
(in connection with his original claim for an unspecified 
disability due to radiation exposure, since reopened), and 
received      an August 1995 reply that no record of 
radiation exposure had been found in        his records.  
Further development efforts are needed to ensure that all 
salient information concerning the extent of radiation 
exposure is obtained.  See Hardin v. West, 11 Vet. App. 74, 
79 (1998) (all relevant evidence of record should be obtained 
and addressed as to whether a claimant participated in 
radiation-risk activity).  This development by the RO 
(through the AMC) should include, preliminarily, the 
opportunity for the veteran to provide further details 
concerning the circumstances of his claimed occupational 
exposure to radiation.  

In providing additional assistance to the veteran, an attempt 
should then be made to obtain his complete service personnel 
records, as well as to acquire his Record of Occupational 
Exposure to Ionizing Radiation (Form DD-1141), if there is 
one         on file.  An information request should also be 
sent to the Air Force Medical Operations Agency, Radiation 
Protection Division, at Bolling Air Force Base (AFB) in 
Washington, D.C. (and any other agency that is deemed an 
appropriate source of information with regard to potential 
occupational radiation exposure).  

When these measures to determine the extent of occupational 
exposure to ionizing radiation as claimed are complete, the 
claims file should be forwarded to the   Under Secretary for 
Benefits for the requisite radiation dose estimate and 
opinion  as to whether the veteran's leiomyosarcoma is 
determined to have had an etiological relationship to in-
service radiation exposure.  
Accordingly, this claim is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.	Provide the veteran with the 
opportunity to          set forth 
further details concerning the 
circumstances of his alleged 
occupational exposure to radiation.  

2.	Then contact the NPRC and request 
that this agency obtain a copy of the 
veteran's complete service personnel 
records, as well as his Record of 
Occupational Exposure to Ionizing 
Radiation      (Form DD-1141), provided 
that there is one on file.  

3.	Also contact all appropriate agencies 
that would have on file information 
pertaining to the nature and extent of 
occupational exposure to ionizing 
radiation which the veteran experienced 
during his 20-year occupational history 
as an air traffic controller with the 
Air Force.  This should include an 
information request to the Air Force 
Medical Operations Agency (AFMOA/SGZR), 
Radiation Protection Division,        
at Bolling AFB in Washington, D.C. 

4.	Following receipt of all relevant 
information, forward the claim to the 
VA Under Secretary for Benefits for a 
radiation dose estimate, and to 
determine whether the veteran's 
leiomyosarcoma       is found to have 
been related to in-service       
radiation exposure.                

5.	Review the claims file.  If any 
development is incomplete, take 
corrective action before 
readjudication.  38 C.F.R. § 4.2 
(2006); Stegall v. West, 11 Vet. App. 
268 (1998).
6.	Then readjudicate the veteran's claim 
for service connection for 
leiomyosarcoma, to include due to 
exposure to ionizing radiation, in 
light of the additional evidence 
obtained.  If the claim is not granted 
to his satisfaction, prepare another 
SSOC    and send it to him and his 
representative.  Give them time to 
respond before returning the case to 
the Board for further appellate 
consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



 Department of Veterans Affairs


